Administrator—Rivals for Appointment.—The Daughter of the Intestate, who has been granted special letters of administration, is in this case granted genei’al letters, as against the public administrator and a son who, by reason of dissolute habits, is incompetent to act.Administrator—Person Incompetent to Nominate.—One who, by reason of dissolute, intemperate and improvident habits, is incompetent to act as administrator of Ms father’s estate, has no right to nominate his copetitioner, the public administrator, to act as administrator in his place, or to nominate Mm to act jointly with the public administrator.